Cole, J.
The only exception in this record is the one following the charge of the court, and is in these words: “ To *208which, said charge the plaintiff did then and there except, and particularly to that part of said charge which is adverse to the plaintiff.”
The charge of the court contains a number of propositions of law, as well as a brief summary of the leading facts disclosed by the evidence. To what particular part of the charge the plaintiff intended the exception to apply, it was impossible for the court to determine. Of course the court would give the jury the law applicable to the case as he understood it. And for a party to say to a charge which contains several propositions of law and statements of fact, that he excepts particularly to that part of the charge adverse to him, is simply to take a general exception to such charge. We have held, in numerous cases, that a general exception to an entire charge raised no question which this court could review, unless the whole charge was erroneous. Milwaukee & Chicago R. R. Co. v. Hunter, 11 Wis., 168; Thrasher v. Tyack, 15 id., 257; Tomlinson v. Wallace, 16 id., 225; Jenks v. State, 17 id., 665; Smith v. Coolbaugh, 21 id., 427; Strohn v. The Detroit & Milwaukee R. R., 23 id., 126; Nicks v. The Town of Marshall, 24 id., 139. The exception must be sufficiently specific to call the attention of the court to that part of the charge complained of, in order that the court may have an opportunity tq modify and withdraw the objectionable instruction, if incorrect. It is obvious that a general exception can serve no such purpose, and for that reason it raises no question which this court will review.
The interesting questions of law, therefore, so fully discussed by the counsel for the plaintiff on the argument, are not before us for examination.
By the Court. — The judgment of the circuit court is affirmed.